ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's proposed amendments filed May 4, 2022 will not be entered.  The proposed amendment to Claim 39, changing the preamble of the claim to set forth “A stable dispersion comprising a graft macromer” raises a new issue under 35 U.S.C. 112(b).  This amendment would result in Claims 39 – 43 being incomplete due to the omission essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the oxidic silica particles which are reacted with the graft macromer.  Oxidic silica particles are a feature of all of the stable dispersions disclosed in the instant specification (see, for example, [0005], [0013], [0017], [0019], and [0053] – [0054] of the PG-PUB of the instant application).
The proposed amendments also do not appear to overcome the outstanding prior art rejection of Claims 39 – 44 under 35 U.S.C. 103 in view of JP 2014-062167 to Akabori et al. for the reasons detailed in the following section.

Response to Arguments
Applicant's arguments filed May 4, 2022 have been fully considered but they are not persuasive.  Applicant argues that Akabori et al. does not disclose a dispersion as claimed.  The Office respectfully disagrees.  In the relied upon embodiment of Akabori et al., a hydrolysable silyl group-terminated polyether is formed which is considered to correspond to the instantly claimed graft macromer (see Final Act. 3 – 4).  To this graft macromer, polyisobutylene is subsequently added.  The product obtained is described as cloudy and it is confirmed that isobutylene particles are dispersed therein (see paragraphs on Page 9 of Akabori et al. following <Preparation of fine particle-containing crosslinkable polymer 1>).  It is consequently the Office’s position that the limitation of “A stable dispersion comprising a graft macromer” is met by this embodiment described in Akabori et al.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764